Citation Nr: 0826561	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-41 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for dermatitis around 
the mouth.  

3.  Entitlement to service connection for psoriasis of the 
arms and legs.  

4.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

At his January 2008 Central Office hearing, the veteran 
withdrew his claim for service connection for tinnitus and 
made an informal claim for service connection for a left hip 
disability.  This issue is referred to the RO for 
adjudication.  


FINDINGS OF FACT

1.  The veteran's hypertension was not caused by his active 
military service.

2.  The veteran's dermatitis was not caused by his active 
military service.

3.  The veteran's psoriasis was not caused by his active 
military service

4.  The veteran's left knee disability was not caused by his 
active military service.




CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

2.  Service connection for dermatitis is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

3.  Service connection for psoriasis is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

4.  Service connection for a left knee disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in June 2004, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board observes that the June 2004 notice letter 
was issued prior to the initial adjudication of his claims, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  

The Board notes that in a March 2006 letter the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Since providing the veteran additional VCAA notices in March 
2006, the RO readjudicated the veteran's claims in the April 
2007 supplemental statement of the case (SSOC).  This is 
important to note because the Federal Circuit Court has held 
that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  That is to say, if there was any 
deficiency in the notice to the veteran, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2)  based on his 
contentions and the communications provided to him by VA 
over the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), service personnel 
records, private medical records, and VA examination report.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

As discussed below, the veteran submitted a statement in 
October 2005 that appears to be missing a page.  The Board 
notes that the RO attempted to secure the missing page and 
the identity of the statement's author, but was not 
successful.  

The Board notes that an opinion to determine whether the 
veteran's left knee disability is related to service has not 
been obtained.  However, the Board finds that the evidence, 
discussed below, indicates that he did not receive treatment 
for a knee injury or disability during service.  Moreover, 
there is no competent medical evidence showing or indicating 
a nexus between service and the disorders at issue.  The 
Board concludes that a remand for an examination and/or 
opinion is not necessary to decide the claims.  See 38 C.F.R.  
§ 3.159 (c)(4) (2007).  As service and post-service medical 
records provide no basis to grant this claims, and provide 
evidence against the claims, the Board finds no basis for a 
VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  While the first element is met, the second and 
third are not because there is no evidence that the veteran 
sustained a knee injury while in service and there is no 
indication that his current knee disability is associated 
with his period of military service.      

II.  Hypertension

The veteran claims that he developed hypertension while on 
active duty.  But since the evidence shows that this 
condition was first diagnosed many years after service and 
has not been linked by competent medical evidence to service, 
the Board finds that the preponderance of the evidence is 
against the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R.    § 3.303(a).  
Stated another way, service connection requires: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Hypertension may be presumed to have been incurred in service 
if manifest to a compensable degree of at least 10 percent 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The minimum 
compensable (10 percent) disability rating for hypertension 
requires diastolic pressure of predominantly 100 or more or 
systolic pressure of predominantly 160 or more; or if a 
claimant has a history of diastolic pressure of predominantly 
100 or more and requires continuous medication for control. 
38 C.F.R. § 4.104, Diagnostic Code ((DC) 7101 (2007).

But hypertension is defined as diastolic blood pressure that 
is predominantly 90 millimeters (mm.) or greater, and 
isolated systolic hypertension is defined as systolic blood 
pressure that is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension the blood pressure readings must be 
taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 
C.F.R. § 4.104, DC 7101(Note 1) (2007).

The veteran's service medical records (SMRs) show several 
isolated diastolic readings above 90.  But these records make 
no reference to a diagnosis of hypertension.  In March 1981, 
his blood pressure was 128/78.  In September 1982, the 
veteran underwent a five day blood pressure test, where he 
had his sitting blood pressure taken twice a day over a 
period of five days.  Blood pressure readings on the first 
day were 136/88 and 130/86; and 130/92 and 134/90 on the 
second day.  Blood pressure readings on the third day were 
134/84 and 128/78; 134/84 and 128/78 on the fourth day; and 
124/78 on the fifth day.  It was noted that his average blood 
pressure was 132/86.  

In September 1984, the veteran underwent another five day 
blood pressure test.  His blood pressure was 126/88 and 
124/86 on the first day, 146/86 and 138/88 on the second day, 
128/88 and 130/88 on the third day, 128/88 and 124/86 on the 
fourth day, and 122/84 and 128/86 on the last day.  The 
average blood pressure was 129.4/86.  But none of these 
records, including a discharge physical, listed a diagnosis 
of hypertension.  

Since these records show only two isolated diastolic readings 
above 90, they do not establish that the veteran had 
hypertension in service, thereby providing evidence against 
the claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
There is also no evidence of hypertension during the one-year 
presumptive period after service.  Indeed, the record shows 
that the veteran was diagnosed with hypertension in 1995, 
approximately nine years after his separation from active 
duty in 1986.  The Board finds that this nine-year lapse 
between service and the onset of elevated blood pressure 
provides additional compelling evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  The Board also 
emphasizes that none of the post-service medical records 
contains a medical opinion relating the veteran's 
hypertension to service.  Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  In other words, the post-service 
medical records provide highly probative evidence against the 
claim for service connection for hypertension.

A medical opinion also indicates that the veteran's 
hypertension is not related to service.  The veteran was 
examined for VA compensation purposes in January 2007, at 
which time the veteran reported having hypertension since 
1995.  Following a physical examination the examiner 
diagnosed the veteran with hypertension.  And following a 
review of the claims file the examiner opined that his 
hypertension did not originate in service.  The examiner 
based on his opinion on the fact that the veteran had only 
two elevated blood pressure readings in 1982 and that he was 
not diagnosed with hypertension until 1995.  

The Board places significant probative value on this opinion, 
as it was based on a review of the claims file, is consistent 
with the evidence of record, and is supported by sound 
rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position)

At his January 2008 Central Office hearing, the veteran 
testified that he had high blood pressure in service, and 
that it was the cause of his hypertension.  While the veteran 
is competent to describe symptoms of his disabilities, he is 
not competent to make a determination with regard to 
causation.  A layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hypertension- in 
turn meaning there is no reasonable doubt to resolve in his 
favor and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  Accordingly, the appeal is denied. 

III.  Dermatitis Around the Mouth and Psoriasis of the Arms 
and Legs

The veteran also claims that he developed a skin condition in 
service.  In particular, he is seeking service connection for 
dermatitis around his mouth and psoriasis on his arms and 
legs.  For the reasons set forth below, however, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  

The veteran's SMRs show some treatment for skin disorders.  
In December 1962 it was noted that he had cellulites of the 
5th finger (although the hand was not identified).  In June 
1964 the veteran was diagnosed with tinea of the beard area 
of his face.  This condition was treated in September and 
October of 1967.  In August 1971 he was treated for 
dermatitis around his mouth.  However, no further treatment 
for dermatitis was present in the SMRs.  Then, in August 
1983, he was treated for an unspecified rash on his hand.  
His separation examination was negative for abnormalities of 
the skin except for scars on his finger.  At no time was the 
veteran treated for psoriasis while in service.  It thus 
appears that his one-time treatment for dermatitis around his 
mouth in August 1971 indicates that this condition was acute 
and transitory rather than chronic.  

Evidence developed after service shows that he was first 
diagnosed with psoriasis in April 1998, over ten years after 
leaving the military, and that his first post-service 
treatment for dermatitis was not until May 2002, over 
fourteen years after leaving the military, when he complained 
of mild irritability on the edges of his lips.  Thus, these 
significant lapses between service and the onset of psoriasis 
and dermatitis provide highly probative evidence against the 
claim.  See Maxson, 230 F.3d at 1333.  Indeed, the January 
2007 examination report includes a medical opinion that, 
because the veteran was not diagnosed with his skin 
conditions for several years after leaving service, it was 
less than likely that they are related to service.  Again, 
the Board places significant probative value on this opinion, 
as it is based on a review of the claims file, is consistent 
with the evidence of record, and is supported by sound 
rationale.  See Owens, 7 Vet. App. at 433; Wray v. Brown, 7 
Vet. App. at 493.

The only piece of evidence which appears to support the 
veteran's claim is an unsigned statement on Department of the 
Army letterhead.  The statement notes that the veteran was 
treated for a skin condition in service, and that there was 
no mention of them prior to 1969.  The author therefore 
concluded that these conditions arose while on active duty.  
But the problem with this opinion is that is that it is 
missing a page or pages where the author's signature should 
be attached.  It is therefore unknown whether the statement 
was written by a physician or a layperson, including the 
veteran himself.  The RO, through the veteran's 
representative, unsuccessfully attempted to secure the 
additional page or pages from the veteran.  Since it has not 
been confirmed that this statement was written by a medical 
professional, it has no probative value.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Moreover, even assuming for the 
sake of argument that this statement was written by a medical 
professional, it is still unclear whether it was based on a 
review of the claims file, thereby limiting its probative 
value compared to the medical opinion contained in the 
January 2007 examination report.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).

At his January 2008 Central Office hearing, the veteran 
testified that he was treated for skin conditions in service. 
While he is competent to describe symptoms of his skin 
disorders, he is not competent to make a diagnosis of a 
specific skin disorder.  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

In conclusion, although the veteran's post-service medical 
records show treatment for the claimed conditions, they do 
not provide the necessary link between the conditions and his 
period of active military service.  For these reasons and 
bases, the preponderance of the evidence is against the 
veteran's claim - in turn meaning there is no reasonable 
doubt to resolve in his favor and his claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany, 9 Vet. 
App. at 519.

IV.  Left Knee

The Board also finds that there is no basis to grant his 
claim of entitlement to service connection for a left knee 
disability.  His service medical records make no reference to 
left knee problems, see Struck, 9 Vet. App. at 147; a left 
knee disability was first identified approximately 10 years 
after service, see Maxson, 230 F.3d at 1333; and there is no 
medical evidence of a nexus or relationship between his 
current left knee disability and service.  See Maggitt, 202 
F.3d at 1375. 

The unsigned October 2005 statement notes that the veteran's 
knee pain was the result of an in-service fall from a ladder 
to ender the cockpit of his aircraft.  The unidentified 
author added that there were no notes in the SMRs to 
elaborate upon this injury.  But for reasons already 
mentioned, the Board affords no probative value to this 
statement, as it is unclear whether it was authored by a 
medical professional and does not appear to be based on a 
review of the claims file.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95; Swann, 5 Vet. App. at 180.

At his Central Office hearing, the veteran described his knee 
pain.  He is competent to describe his symptoms.  He stated 
that he fell from a ladder in service, and that was the cause 
of his knee pain.  While the veteran is competent to describe 
his pain and other symptoms associated with his knee 
disorder, he is not qualified to opine as to causation.  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Overall there is no competent medical evidence of record to 
support the conclusion that the veteran's knee disability is 
due to service.  The evidence shows that a left knee 
disability was first diagnosed many years after service and 
has not been linked by competent medical evidence to service.  
For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany, 9 Vet. App. at 519.


ORDER

Service connection for hypertension is denied.  

Service connection for dermatitis is denied.  

Service connection for psoriasis is denied.  

Service connection for a left knee disability is denied.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


